

AMBAC FINANCIAL GROUP, INC.
LONG-TERM INCENTIVE COMPENSATION AGREEMENT


Effective as of May 9, 2014 (the “Grant Date”), David Trick (the “Participant”)
has been granted Awards under Ambac Financial Group, Inc. Incentive Compensation
Plan (the “Incentive Plan”) and in accordance with the Ambac Financial Group,
Inc. Long-Term Incentive Compensation Plan (the “LTIP”) which is a subplan to
the Incentive Plan. This Agreement evidences the Awards which shall consist of
(a) a Full Value Award in the form of performance stock units (“Performance
Stock Units”) and (b) a Cash Incentive Award. In addition to the terms and
conditions of the Incentive Plan and the LTIP, the Awards shall be subject to
the following terms and conditions (sometimes referred to as this “Agreement”).


1.Defined Terms. Capitalized terms used in this Agreement which are not
otherwise defined herein shall have the meaning specified in the Incentive Plan
or the LTIP, as applicable.
2.    Grant of Performance Stock Units. Subject to the terms of this Agreement,
the Incentive Plan and the LTIP, effective as of the Grant Date the Participant
is hereby granted 4,198 Performance Stock Units (the “Target Performance
Units”). This Award contains the right to dividend equivalent units (“Dividend
Equivalent Units”) with respect to Earned Performance Units (as defined in
paragraph 4) as described in paragraph 5. Each Performance Stock Unit awarded
hereunder shall become earned and vested as described in paragraph 4 and each
Earned Performance Unit (and associated Earned Dividend Equivalent Units thereon
as described in paragraph 5) shall be settled in accordance with paragraph 6.
3.    Grant of Cash Incentive Award. Subject to the terms of this Agreement, the
Incentive Plan and the LTIP, effective as of the Grant Date the Participant is
hereby granted a Cash Incentive Award in the amount of $125,000 (the “Target
Cash Award”). The Cash Incentive Award shall become earned and vested as
described in paragraph 4 and the Earned Cash Award (as defined in paragraph 4)
shall be paid in accordance with paragraph 6.
4.    Earning, Vesting and Forfeiture of Performance Stock Units and Cash
Incentive Award. The Performance Stock Units and the Cash Incentive Award shall
become earned and vested in accordance with the following: 
(a)
All Performance Stock Units shall be unearned and unvested unless and until they
become earned and vested and nonforfeitable in accordance with this subparagraph
4(a). The Participant shall have the ability to earn between 0% and 200% of the
Target Performance Units, as determined by the Committee, on the third
anniversary of the Grant Date based on the continuing employment of the
Participant during the period beginning on March 31, 2014 and ending on the
March 31, 2017 (the “Performance Period”) and satisfaction of the Performance
Goals set forth in Exhibit A hereto (which is incorporated into and forms part
of this Agreement). Any Performance Stock Units granted pursuant to this
Agreement that become earned in accordance with this Agreement shall be referred
to herein as “Earned Performance Units”. Except as provided in subparagraph
4(c), if the Participant’s termination of employment or service with the Company
(the “Termination Date”) occurs for any reason prior to the last day of the
Performance Period, the Participant’s right to all Performance Stock Units (and
any associated Dividend Equivalent Units) awarded or credited to the Participant
pursuant to this Agreement shall expire and be forfeited immediately and the
Participant shall have no further rights with respect to any of the Performance
Stock Units (or associated Dividend Equivalent Units). The Earned Performance
Units (and any associated Earned Dividend Equivalent Units) shall be settled in
accordance with paragraph 6 hereof.

(b)
The Cash Incentive Award shall be unearned and unvested unless and until it
becomes earned and vested and nonforfeitable in accordance with this
subparagraph 4(b). The Participant shall have the ability to earn between 0% and
200% of the Target Cash Award, as determined by the Committee, on the third
anniversary of the Grant Date based on the continuing employment of the
Participant during the Performance Period and satisfaction of the Performance
Goals set forth in Exhibit A hereto. Any portion of the Cash Incentive Award
granted pursuant to this Agreement that becomes earned in accordance with this
Agreement shall be referred to herein as “Earned Cash Incentive Award”. Except
as provided in subparagraph 4(c), if the Participant’s Termination Date occurs
for any reason prior to the last day of the Performance Period, the
Participant’s right to the entire Cash Incentive Award awarded to the
Participant pursuant to this Agreement shall expire and be forfeited immediately
and the Participant shall have no further rights with respect to any portion of
the Cash Incentive Award. The Earned Cash Award shall be paid in accordance with
paragraph 6 hereof.

(c)
Notwithstanding the provisions of subparagraphs 4(a) and 4(b), if the
Participant’s Termination Date occurs on or after April 1, 2015 and prior to the
last day of the Performance Period by reason of death, Disability (as defined in
subparagraph 4(d)) or involuntary termination other than for Cause (as defined
in subparagraph 4(d)), the Participant (or, in the event of his death, his
beneficiary) shall be entitled to (i) that number of Earned Performance Units
(and any associated Earned Dividend Equivalent Units thereon) and (ii) that
portion of the Earned Cash Award equal to the product of (A) the number of
Earned Performance Units (and any associated Earned Dividend Equivalent Units)
or Earned Cash Award, as applicable, that the Participant would have been
entitled to receive had his Termination Date not occurred prior to the end of
the Performance Period based on actual satisfaction of the Performance Goals,
multiplied by (B) a fraction (1) the numerator of which is the number days
during the Performance Period prior to and including the Termination Date and
(2) the denominator of which is the total number of days in the Performance
Period.

(d)
For purposes of the Awards evidenced by this Agreement, (i) a Participant’s
Termination Date shall be considered to occur by reason of Disability if his
Termination Date occurs on or after the date on which he is entitled to
long-term disability benefits under the Company’s long-term disability plan (or,
if the Participant is not eligible for such plan, if the Participant would be
entitled to benefits under such plan if he were eligible) and such Termination
Date does not occur for any other reason, and (ii) the Participant’s Termination
Date shall be considered to occur by reason of an involuntary termination other
than for Cause if the Participant’s Termination Date occurs by reason of
termination by the Company and is on account of (A) any act or omission by the
Participant resulting in, or intending to result in, personal gain at the
expense of the Company; (B) the improper disclosure by the Participant of
proprietary or confidential information of the Company; or (C) misconduct by the
Participant, including, but not limited to, fraud, intentional violation of, or
negligent disregard for, the rules and procedures of the Company (including the
code of business conduct), theft, violent acts or threats of violence, or
possession of controlled substances on the property of the Company; provided,
however, that the meaning of “Cause” shall be (1) expanded to include any
additional grounds for cause-based termination specified in any contract, policy
or plan applicable to the Participant or (2) superseded to the extent expressly
provided in such contract, policy or plan.

5.    Dividend Equivalent Units. The Participant shall be credited with Dividend
Equivalent Units as follows:
(a)
If, during the Performance Period, a dividend with respect to shares of Common
Stock is paid in cash, then as of the dividend payment date the Participant
shall be credited with that number of Dividend Equivalent Units equal to (i) the
cash dividend paid with respect to a share of Common Stock, multiplied by (ii)
200% of the Target Performance Units (the “Maximum Performance Units”) plus the
number of previously credited Dividend Equivalent Units with respect to such
Performance Stock Units, if any, divided by (iii) the Fair Market Value of a
share of Common Stock on the dividend payment date, rounded down to the nearest
whole number.

(b)
If, during the Performance Period, a dividend with respect to shares of Common
Stock is paid in shares of Common Stock, then as of the dividend payment date
the Participant shall be credited with that number of Dividend Equivalent Units
equal to (i) the number of shares of Common Stock distributed in the dividend
with respect to a share of Common Stock, multiplied by (ii) the number of
Maximum Performance Units plus the number of previously credited Dividend
Equivalent Units with respect to such Performance Stock Units, if any, rounded
down to the nearest whole number.

Dividend Equivalent Units shall be earned on the same basis and to the same
extent that the Performance Stock Units to which they relate become Earned
Performance Units. Therefore, the Participant shall only earn Dividend
Equivalent Units with respect to Earned Performance Units and, to the extent
that any Dividend Equivalent Units are credited to the Participant pursuant to
this paragraph 5 and are not earned in accordance with this Agreement, they
shall be forfeited and the Participant shall have no further rights with respect
thereto under this Agreement or otherwise. Any Dividend Equivalent Units
credited to the Participant pursuant to this paragraph 5 that become earned in
accordance with this Agreement are sometimes referred to as “Earned Dividend
Equivalent Units”.


6.    Settlement and Payment. Subject to the terms and conditions of this
Agreement, the Earned Performance Units (and associated Earned Dividend
Equivalent Units) shall be settled and the Earned Cash Award shall be paid in
accordance with the following:
(a)
The Earned Performance Units (and associated Earned Dividend Equivalent Units
shall be settled within sixty (60) days following the end of the Performance
Period (the “Settlement Date”). Settlement of the Earned Performance Units and
Earned Dividend Equivalent Units on the Settlement Date shall be made in the
form of shares of Common Stock with one share of Common Stock being issued in
settlement of each Earned Performance Unit and each Earned Dividend Equivalent
Unit (and cash equal to any fractional share). Upon the settlement of any Earned
Performance Unit and associated Earned Dividend Equivalent Units, such Earned
Performance Unit and Earned Dividend Equivalent Units shall be cancelled. Any
Performance Stock Units and associated Dividend Equivalent Units outstanding as
of the last day of the Performance Period that do not become Earned Performance
Units and associated Earned Dividend Equivalent Units shall be automatically
cancelled as of the last day of the Performance Period.

(b)
The Earned Cash Award shall be paid on the Settlement Date in a lump sum cash
payment. Any portion of the Cash Incentive Award that does not become part of
the Earned Cash Award shall be automatically cancelled as of the last day of the
Performance Period.

7.    Withholding. All Awards and payments under this Agreement are subject to
withholding of all applicable taxes. At the election of the Participant, such
withholding obligations may be satisfied through (a) amounts that the
Participant is otherwise to receive upon settlement, (b) payment of the Awards
or by a cash payment from the Participant to the Company, or (c) otherwise as
agreed between the Participant and the Company; provided, however, that Ambac or
any officer thereof, other than with respect to his or her own award may
determine that withholding may not be satisfied through the method described in
paragraph subparagraph 7(a). In no event will the Participant be permitted to
elect to withhold amounts in excess of the minimum tax withholding requirements.
8.    Transferability. The Awards are not transferable except as designated by
the Participant by will or by the laws of descent and distribution.
9.    Heirs and Successors. If any benefits deliverable to the Participant under
this Agreement have not been delivered at the time of the Participant’s death,
such rights shall be delivered to the Participant’s estate.
10.    Administration. The authority to administer and interpret this Agreement
shall be vested in the Committee, and the Committee shall have all the powers
with respect to this Agreement as it has with respect to the Incentive Plan and
the LTIP. Any interpretation of the Agreement by the Committee and any decision
made by it with respect to the Agreement is final and binding on all persons.
11.    Adjustment of Awards. The number of Performance Stock Units (and any
associated Dividend Equivalent Units) awarded or credited to the Participant
pursuant to this Agreement may be adjusted by the Committee in accordance with
the terms of the Incentive Plan to reflect certain corporate transactions which
affect the number, type or value of the Performance Stock Units (and associated
Dividend Equivalent Units).
12.    Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to Ambac at its
principal offices, to the Participant at the Participant’s address as last known
by the Company or, in either case, such other address as one party may designate
in writing to the other.
13.    Governing Law. The validity, construction and effect of this Agreement
shall be determined in accordance with the laws of the State of New York and
applicable federal law.
14.    Amendments. The Board of Directors may, at any time, amend or terminate
the Incentive Plan, and the Board of Directors or the Committee may amend this
Agreement or the LTIP, provided that no amendment or termination may, in the
absence of written consent to the change by the affected Participant (or, if the
Participant is not then living, the affected beneficiary), adversely affect the
rights of any Participant or beneficiary under this Agreement prior to the date
such amendment or termination is adopted by the Board of Directors or the
Committee, as the case may be.
15.    Awards Not Contract of Employment. The Awards do not constitute a
contract of employment or continued service, and the grant of the Awards will
not give the Participant the right to be retained in the employ or service of
the Company, nor any right or claim to any benefit under the Incentive Plan, the
LTIP or this Agreement, unless such right or claim has specifically accrued
under the terms of the Incentive Plan and this Agreement.
16.    Severability. If a provision of this Agreement is held invalid by a court
of competent jurisdiction, the remaining provisions will nonetheless be
enforceable according to their terms. Further, if any provision is held to be
overbroad as written, that provision shall be amended to narrow its application
to the extent necessary to make the provision enforceable according to
applicable law and enforced as amended.
17.    Incentive Plan and LTIP Govern. The Awards evidenced by this Agreement
are granted pursuant to the Incentive Plan, and the Performance Stock Units and
this Agreement are in all respects governed by the Incentive Plan (including the
LTIP) and subject to all of the terms and provisions thereof, whether such terms
and provisions are incorporated in this Agreement by reference or are expressly
cited.
18.    Special Section 409A Rules. To the fullest extent possible, amounts and
other benefits payable under the Agreement are intended to comply with or be
exempt from the provisions of section 409A of the Code. This Agreement will be
interpreted and administered to the extent possible in a manner consistent with
the foregoing statement of intent; provided, however, that the Company does not
guarantee the tax treatment of the Awards. Notwithstanding any other provision
of this Agreement to the contrary, if any payment or benefit hereunder is
subject to section 409A of the Code, and if such payment or benefit is to be
paid or provided on account of the Participant’s termination of employment (or
other separation from service):
(a)
and if the Participant is a specified employee (within the meaning of section
409A(a)(2)(B) of the Code) and if any such payment or benefit is required to be
made or provided prior to the first day of the seventh month following the
Participant’s separation from service or termination of employment, such payment
or benefit shall be delayed until the first day of the seventh month following
the Participant’s separation from service; and

(b)
the determination as to whether the Participant has had a termination of
employment (or separation from service) shall be made in accordance with the
provisions of section 409A of the Code and the guidance issued thereunder
without application of any alternative levels of reductions of bona fide
services permitted thereunder.





EXHIBIT A
PERFORMANCE GOALS




Participant Name: David Trick


Weight of Awards Between Ambac Assurance Corporation (“AAC”) and Ambac Financial
Group, Inc. (“AFG”) Performance:


AAC Percentage : 80%    
AFG Percentage: 20%


AAC Focused Performance Goals:


For purposes of applying the AAC Focused Performance Goals, the Target
Performance Units and the Target Cash Award shall each first be multiplied by
the AAC Percentage. The number of Target Performance Units determined pursuant
the preceding sentence shall be referred to as the “AAC Target Performance
Units” and the value of the Target Cash Award determined pursuant to the
preceding sentence shall be referred to as the “AAC Target Cash Award”. The
Participant shall have the ability to earn between 0% and 200% of each of the
AAC Target Performance Units and the AAC Target Cash Award based on the Asset
Liability Ratio (“ALR”), determined as of the last day of the Performance Period
as described below, in accordance with the following:
ALR
Percentage of AAC Target Performance Units and AAC Target Cash Award Earned
100.0%
200%
95.0%
175%
90.0%
150%
85.0%
125%
80.0%
100%
75.0%
50%
70.0%
0%

Linear interpolation between levels of ALR will result in a proportionate number
of the AAC Target Performance Units becoming Earned Performance Units and a
proportionate amount of the AAC Cash Incentive Award becoming the Earned Cash
Award.


Calculation of ALR:


For purposes of the foregoing, the ALR shall be equal to the ratio determined by
dividing (a) the fair value (determined in accordance with U. S. generally
accepted accounting principles (“GAAP”)) of the Assets (as defined below) by (b)
the Liabilities (as defined below) of the following entities: AAC, Everspan
Financial Guarantee Corp., Ambac Credit Products LLC, Orient Bay LLC, Ambac
Financial Services LLC, and any other entities that the Committee shall
determine.


For purposes of the foregoing calculations, “Assets” means the total cash,
invested assets and net receivables (payables).


For purposes of the foregoing calculation, “Liabilities” means the sum of the
following: (i) the present value of future probability weighted financial
guarantee claims and CDS payments reduced by recoveries, including probability
weighted estimated subrogation recoveries and reinsurance recoverables, using
discount rates in accordance with GAAP, (ii) face value of unpaid claims and
accrued interest, (iii) fair value of all interest rate swaps, (iv) par value
and accrued interest of all outstanding surplus notes of AAC (including surplus
notes of the Segregated Account of AAC (including junior surplus notes)), and
(v) the face value of outstanding preferred stock.


The Assets and Liabilities shall be increased for the amount of representation
and warranty litigation receipts that were subsequently used to settle
Liabilities over the Performance Period.


AFG Focused Performance Goals:


For purposes of applying the AFG Focused Performance Goals, the Target
Performance Units and the Target Cash Award shall each first be multiplied by
the AFG Percentage. The number of Target Performance Units determined pursuant
the preceding sentence shall be referred to as the “AFG Target Performance
Units” and the value of the Target Cash Award determined pursuant to the
preceding sentence shall be referred to as the “AFG Target Cash Award”. The
Participant shall have the ability to earn between 0% and 200% of each of the
AFG Target Performance Units and the AFG Target Cash Award based AFG’s
Cumulative EBITDA, determined as of the last day of the Performance Period as
described below, in accordance with the following:
AFG’s Cumulative EBITDA ($MM)
Percentage of AFG Target Performance Units and AFG Target Cash Award Earned
$19
200%
$16
175%
$13
150%
$9
125%
$6
100%
$3
50%
$0
0%

Linear interpolation between levels of Cumulative EBITDA will result in a
proportionate number of the AFG Target Performance Units becoming Earned
Performance Units and a proportionate amount of the AFG Cash Incentive Award
becoming the Earned Cash Award.


Calculation of AFG EBITDA:


For purposes of the foregoing, AFG’s Cumulative EBITDA means AFG’s earnings
before interest, taxes, depreciation, amortization, and non-controlling
interests (as determined under GAAP) generated after March 31, 2014 and
unrelated to any AFG assets existing as of March 31, 2014, including AAC, unless
recapitalized by AFG.


All determinations as to whether the AAC Focused Performance Goals and the AFG
Focused Performance Goals have been satisfied will be determined by the
Committee in accordance with the provisions of the LTIP, including Section 3(f)
thereof.

